Oldham J. delivered the opinion of the court. The question Raised in this case was fully settled in Brown’s ad. vs. Hill & Co. 5 Ark. R. 78, in which it was held that, after the prosecution of aiwrit of error and before-joinder in error, the circuit cdurt propeidy allowed the sheriff to amend his return on the motion of the plaintiffs below without notice to the opposite party. The ends of justice very frequently demand the exercise-of such a power. We are of opinion that the circuit court did not err in permitting the-amendment in this case. The-sheriff’s return being thus amended, the record presents a judgment by default regularly’ entered after legal notice to the defendant, let the judgment of the-circuit court be affirmed.